Citation Nr: 1043075	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  03-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability 
as secondary to right ankle disability.

2.  Entitlement to an increased evaluation for a right ankle 
disability (residuals of a fracture), currently evaluated as 20 
percent disabling.

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1979 and 
from May 1981 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  
These matters were previously before the Board in April 2006 and 
March 2008 when the Board remanded the claims for further 
development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The March 2008 Board remand directed the RO to obtain all VA 
treatment records pertaining to treatment for a right ankle 
disability from March 2001 to present from the VAMC in 
Cincinnati, Ohio, and to obtain all VA treatment records 
pertaining to treatment for back pain from January 2004 to 
present from the VA Clermont County Community Based Outpatient 
clinic in Cincinnati, Ohio.  The claims file does not contain any 
VA records from the VAMC between March 2001 and January 2006 or 
from October 2007 to the present (with the exception of a May 
2010 pain clinic consultation report), or from VA Clermont from 
January 2004 to September 2008 (other than dated in July 2005 and 
September 2005) or since January 2009.  Importantly, the claims 
file does not reflect that VA attempted to obtain such records or 
that no such records exist.  Therefore, once again, the Board 
must remand the claims for VA to attempt to obtain any such 
records.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the most recent VA examination was provided in June 
2007.  In a December 2009 Brief, the Veteran's accredited 
representative averred that a new VA examination is warranted due 
to the passage of time.  The Board notes that the Veteran's VA 
examination is now more than three years old.  The Veteran has 
averred that his ankle disability has worsened.  Therefore, 
another VA examination is warranted.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997)

The Veteran has stated that he was denied Social Security 
Administration (SSA) benefits.  SSA records are not associated 
with the claims file.  The Board finds that any such records may 
be useful and VA should attempt to obtain them.

VA opinions by the chief of neurosurgery at the Cincinnati VAMC 
reflect the opinion that the Veteran has a back disability which 
"may" be related to his service-connected right ankle 
disability.  It does not appear that the RO has considered this 
evidence, and a written waiver of RO consideration is not 
associated with claims file. 

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Further, the issue of a 
total rating for compensation purposes based on individual 
unemployability has been raised by the record.  The issue has not 
been adjudicated by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of all VA 
records pertaining to treatment of a right 
ankle disability and/or back disability from 
March 2001 to the present, which are not 
already associated with the claims file, from 
the VAMC in Cincinnati, Ohio.  If no records 
are available from March 2001 to January 2006 
or from October 2007, such should be noted in 
the claims file. 

2.  Attempt to obtain copies of all VA 
treatment records pertaining to treatment for 
a right ankle injury and/or back pain from 
January 2004 to the present, which are not 
already associated with the claims file, from 
the VA Clermont County Community Based 
Outpatient Clinic in Cincinnati, Ohio.  If no 
records are available from January 2004 to 
September 2008 or from January 2009, such 
should be noted in the claims file.  

3.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision which denied the Veteran 
disability benefits, including all medical 
records used to make the decision.

4.  Thereafter, schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine the extent of his service-
connected right ankle disability.  Perform 
all necessary diagnostic tests, and report 
all clinical manifestations in detail.  The 
examiner is also requested to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
service-connected right ankle disability 
precludes him from engaging in 
substantially gainful employment.  The 
rationale for the opinion provided should be 
set forth. 

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 38 
C.F.R. § 3.655 (2010).  

5.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issues on appeal, as well as adjudicate 
the issue of entitlement to TDIU.  If any 
benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of 
the case and provide the Veteran and his 
representative with an appropriate opportunity 
to respond.  The case should then be returned 
to the Board for further appellate 
consideration as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



